 CLOVERFOOD MARKET241CloverFood Market,Inc.andRetail Clerks Local1360,RetailClerks and Managers Union, aff/wRetailClerks International Association,AFL-CIO. Case 4-CA-6074November 13, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND PENELLOUpon a charge filed on July 10, 1972, by RetailClerksLocal 1360, Retail Clerks and ManagersUnion, aff/w Retail Clerks International Associa-tion,AFL-CIO, herein called the Union, and dulyserved on Clover Food Market, Inc., herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 4, issued a complaint on July 25, 1972,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge' were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 29,1972, following a Board election in Case 4-RC-9230theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 2 and that,commencing on or about June 5, 1972, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively ,withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On August 2, 1972, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On August 16, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on August 22,1972, the Board issued an order transferring theproceeding; to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause, called Statement in Opposition.Pursuant' to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent contends, ineffect, that the unit is inappropriate, and that theBoard agent in charge of the polling improperlyclosed the polls early, thereby depriving an eligibleemployee, whose vote could have affected the resultsof the election, of the opportunity to vote. Conse-quently, it argues that the subsequent certification ofthe Union was improper and invalid. The GeneralCounsel contends that, because the Respondent isattempting to relitigateissueswhich were litigatedand decided in the earlier representation proceeding,and which therefore may not be relitigated here, he isentitled to summary judgment. We agree.The record in Case 4-RC-9230 reflects that onAugust 9, 1971, the Regional Director issued aDecision and Direction of Election finding appropri-ate a unit excluding delicatessen employees. OnAugust 27, 1971, Respondent filed a Request forReview with the Board on the grounds that theexclusion of delicatessen employees made the unitinappropriate. By telegraphic order dated October 4,1971, the Board denied the Respondent's Request forReview as it raised no substantialissueswarrantingreview.On October 19, 1971,an electionwas conductedwith the result that 21 votes were cast for, and 19votes against, the Union, with 5 challenged ballots,determinative of the election. Subsequently, Respon-dent filed timely objections to conduct affecting theresultsof the election.Following investigation, the Regional Director onDecember 7, 1971, issued a Supplemental Decisionon ChallengedBallots sustainingthreeof thechallenges and overruling the challenges with respectto the remaining two ballots. The Respondent filed atimely Request for Review of the Regional Director'ssupplemental decision.On March 13, 1972, theBoard issued its Decision on Review finding,contrary to the Regional Director, that the challengetoone of the remaining two ballots should besustained, and directing that the remaining ballot beopened and counted and that the case be remandedto the Regional Director for further action oniThe title of "Trial Examiner" was changed to "Administrative LawLTV Electrosystems, Inc.,166 NLRB938, enfd. 388 F.2d 683 (C.A. 4, 1968);Judge" effective August 19, 1972.GoldenAge BeverageCo.,167 NLRB 151;IntertypeCo. v. Penello,2692Official notice is taken of the record in the representation proceeding,F Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397 F.2dCase 4-RC-92^0, as the term "record" is defined inSecs.102.68 and91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.102k9(f) of theBoard'sRules andRegulations,Series 8, as amended. See200 NLRB No. 17 242DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's objections. A revised tally of ballotsdisclosed a final result of 21 votes for the Union, and20 votes against.On March 29, after investigation, the RegionalDirector issued a Supplemental Decision on Objec-tionsand Certification dismissingRespondent'sobjections, and certifying the Union in the appropri-ate unit.In its objections, Respondent had alleged,inter alia,that the Board agent's watch was approxi-mately 3 minutes fast, and that he had improperlyclosed the polls early, thereby depriving an eligibleemployee of the opportunity to vote, where his votecould have affected the results of the election. TheRegional Director had found that the Respondent'scounsel had, in effect, acquiesc 1 in the use of theBoard agent's watch as the official timepiece. OnApril 27, 1972, Respondent filed a Request forReview raising again this eligibility issue, and bytelegraphic order dated May 17, 1972, the Boarddenied the Respondent's request as it raised nosubstantialissueswarranting review.In its answer to the complaint herein, and itsresponse to the Notice To Show Cause, Respondentagain raises the unit and eligibilityissueswhich hadbeen litigated and determined in the representationproceeding.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding .3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under the lawsof the State of New Jersey, with its principal officeand place of business at Cherry Hill, New Jersey,where it is engaged in the business of retail foodsales.Respondent's annual sales are valued in excess of$500,000, and Respondent's annual purchases fromoutside the State of New Jersey are valued in excessof $50,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDRetail Clerks Local 1360,Retail Clerks and Man-agers Union, aff/w Retail Clerks International As-sociation,AFL-CIO,is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent con-stitutea unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All employees, excluding meat and delicatessendepartment employees, produce department man-ager,bakery department manager, grocery de-partmentmanager, front end manager, headcashier, guards and supervisors as defined in theAct.2.ThecertificationOn October 19, 1971, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 4, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on March 29, 1972, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 1, 1972, and atall times thereafter, the Union has requested the3 SeePittsburgh Plate Glass Co. v. NLRB.,313 US. 146, 162 (1941);Rules and Regulations of the Board, Secs 102.67(f) and 102.69(c). CLOVERFOOD MARKETRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 5, 1972, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since June 5, 1972, and at all times thereafter, refusedtobargain collectivelywith the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent forthe period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-JacPoultry Company,Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600(C.A. 5),cert.denied379U.S.817;BurnettConstructionCompany,149 NLRB 1419,1421,enfd.350 F.2d 57(C.A. 10).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW2431.Clover Food Market,Inc., is an employerengaged in commerce within the meaning of Section2(6) and(7) of the Act.2.RetailClerks Local 1360,Retail Clerks andManagers Union,aff/w Retail Clerks InternationalAssociation,AFL-CIO,is a labor organization with-in the meaning of Section2(5) of the Act.3.All employees, excluding meat and delicatessendepartment employees,produce department manag-er, bakery department manager,grocery departmentmanager, front end manager,head cashier,guardsand supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.SinceMarch29, 1972,the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 5,1972, and at alltimes thereafter,to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with,restrained, and coerced, andis interfering with, restraining,and coercing,employ-ees in the exercise of the rights guaranteed to them inSection7 of the Act,and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,CloverFoodMarket, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail Clerks Local1360,RetailClerks and Managers Union, aff/wRetail Clerks International Association, AFL-CIO,as the exclusive bargaining representative of itsemployees in the following appropriate unit:All employees, excluding meat and delicatessendepartment employees, produce department man- 244DECISIONSOF NATIONALLABOR -RELATIONS BOARDager,bakery department manager, grocery de-partmentmanager, front end manager, headcashier, guards and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect toratesof pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Postat itsCherry Hill, New Jersey, retail foodoutlet copies of the attached notice marked "Appen-dix."4 Copies of said notice, on forms provided bythe Regional Director for Region 4, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board"shall read"Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning ratesof pay,wages, hours, and otherterms and conditions of employment with RetailClerks Local 1360,Retail Clerks and ManagersUnion,aff/w Retail Clerks International Associa-tion,AFL-CIO,as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in anylike or related mannerinterferewith,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7of the Act.WE WILL,upon request,bargainwith theabove-named Union,as the exclusive representa-tiveof all employees in the bargaining unitdescribed below,with respect to rates of pay,wages, hours, and other terms and conditions ofemployment,and, if an understanding is reached,embodysuch understanding in a signed agree-ment.The bargaining unit is:All employees,excluding meat and delicates-sen department employees, produce depart-ment manager,bakery department manager,grocery departmentmanager,front endmanager,head cashier,guards and supervi-sors as definedin the Act.CLOVER FOOD MARKET,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 1700 Bankers Securities Building,Walnut and Juniper Streets, Philadelphia, Pennsylva-nia 19107, Telephone 215-597-7601.